DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/10/2021.
Applicant’s cancelation of claims 1-25 is acknowledged and require no further examining.  Claim 26-62 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 35, the phrase “wherein at least one of layer in the plurality of layers” appears to be a typographical error and should be written as “wherein at least one of the plurality of layers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 36-40, the phrase “wherein at least one of: at least one layer in the plurality of layers and the plurality of layers” renders claims 36-40 vague and indefinite because it is unclear what is being claimed.  The phrase “at least one layer” implies the claimed feature applies to one or more layers.  The phrase “at least one of” implies the claimed feature applies to either listed item or both listed items.  It is unclear what is being claimed with the phrase “at least one of: at least one layer”.  For examining purposes, the phrase is interpreted as “where at least one of the plurality of layers”.
Regarding claims 55-59, the phrase “wherein at least one of: at least one layer in the plurality of layers and the plurality of layers” renders claims 55-59 vague and indefinite because it is unclear what is being claimed.  The phrase “at least one layer” implies the claimed feature applies to one or more layers.  The phrase “at least one of” implies the claimed feature applies to either listed item or both listed items.  It is unclear what is being claimed with the phrase “at least one of: at least one layer”.  For examining purposes, the phrase is interpreted as “where at least one of the plurality of layers”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-27, 30-33, 35-36, 39-40, 43, 46, 48-52, 54-55, 58-59, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference De La Vega Sudan et al. (2020/0108987).
Regarding claim 26, De La Vega Sudan et al. disclose a storage apparatus (200) comprising:
a top portion (202) having a top wall portion (see figure 4 below);
a bottom portion (204) having a bottom wall portion (see figure 4 below), 
wherein each of the top and bottom wall portions (see figure 4 below) including a plurality of layers (156, 160, 164), and
wherein the plurality of layers (156, 160, 164) includes at least an outer layer (164) and an inner layer (156); and
a sealing mechanism (152) for coupling the top (202) and bottom (204) portions to form a hermetically sealed interior portion,
wherein, upon coupling, the top (202) and bottom (204) form a self-supporting storage structure for hermetic storage of at least one commodity in the interior portion.
(Figure 2, 4 and Page 2 paragraph 35, Page 4 paragraph 62, Page 5 paragraph 63)
[AltContent: textbox (Top Wall Portion)][AltContent: arrow][AltContent: connector][AltContent: textbox (Bottom Wall Portion)][AltContent: arrow][AltContent: textbox (De La Vega Sudan et al.)]
    PNG
    media_image1.png
    463
    488
    media_image1.png
    Greyscale

Regarding claim 27, De La Vega Sudan et al. disclose the top wall portion (202) and the bottom wall portion (204) are made from the same multilayer film (150), thereby cause both the top wall portion (202) and the bottom wall portion (204) including a sealing mechanism (152). (Page 2 paragraph 35, Page 4 paragraph 62, Page 5 paragraph 63)
Therefore, De La Vega Sudan et al. is interpreted to disclose the sealing mechanism includes a first portion positioned in the top wall portion (see figure 4 above) and a second portion positioned in the bottom wall portion (see figure 4 above), wherein the first portion and second portion are configured to be coupled to enable the top (202) and bottom (204) portions to form the hermetically sealed interior portion.
Regarding claim 30, De La Vega Sudan et al. disclose the plurality of layers (156, 160, 164) includes at least three layers. (Page 4 paragraph 62)
Regarding claim 31, De La Vega Sudan et al. disclose the plurality of layers are configured to be joined using at least one of the following: tie. (Page 3 paragraph 42, Page 4 paragraph 62)
Regarding claim 32, De La Vega Sudan et al. disclose the plurality of layers (156, 160, 164) includes at least one intermediate layer (160) disposed between the inner layer (156) and the outer layer (164). (Figure 2 and Page 4 paragraph 62)
Regarding claim 33, De La Vega Sudan et al. disclose the self-supporting structure is formed using the plurality of layers in the top (202) and bottom (204) portions. (Figure 4 and Page 5 paragraph 63)
Regarding claim 35, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) includes at least one of the following layer materials: ethylene vinyl-alcohol. (Page 1 paragraph 9, Page 4 paragraph 62)
Regarding claim 36, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has a thickness in at least one of the following ranges: 70 micrometers to 100 micrometers. (Page 3 paragraph 49)
Regarding claim 39, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has an oxygen transmission rate of less than 3 cc/m2/day. (Page 3 paragraph 45)
Regarding claim 40, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has a water vapor transmission rate of less than 8 cc/m2/day. (Page 3 paragraph 45)
Regarding claim 43, the phrase “hermetic seal” is understood to mean a type of seal the prevents the passage of air.
Therefore, De La Vega Sudan et al. disclose the sealing mechanism (152) is a gas-tight sealing mechanism. (Page 2 paragraph 35, Page 4 paragraph 62)
Regarding claim 46, De La Vega Sudan et al. disclose a method comprising the steps of:
forming a top portion (202) having a top wall portion (see figure 4 above);
forming a bottom portion (204) having a bottom wall portion (see figure 4 above), 
wherein each of the top and bottom wall portions (see figure 4 above) being formed using a plurality of layers (156, 160, 164), and
wherein the plurality of layers (156, 160, 164) includes at least an outer layer (164) and an inner layer (156); and
forming a sealing mechanism (152) for coupling the top (202) and bottom (204) portions to form a hermetically sealed interior portion,
wherein the sealing mechanism (152) includes a first portion positioned in the top wall portion (see figure 4 above) and a second portion positioned in the bottom portion (see figure 4 above),
wherein the first and second portions are configured to be coupled to enable the top (202) and bottom (204) portions to form the hermetically sealed interior portion, and
wherein, upon coupling, the top (202) and bottom (204) form a self-supporting storage structure for hermetic storage of at least one commodity in the interior portion.
(Figure 2, 4 and Page 2 paragraph 35, Page 4 paragraph 62, Page 5 paragraph 63)
The top wall portion (202) and the bottom wall portion (204) are made from the same multilayer film (150), thereby cause both the top wall portion (202) and the bottom wall portion (204) including a sealing mechanism (152). (Page 2 paragraph 35, Page 4 paragraph 62, Page 5 paragraph 63)
Therefore, the sealing mechanism is interpreted to include a first portion positioned in the top wall portion (see figure 4 above) and a second portion positioned in the bottom wall portion (see figure 4 above), wherein the first portion and second portion are configured to be coupled to enable the top (202) and bottom (204) portions to form the hermetically sealed interior portion.
Regarding claim 48, De La Vega Sudan et al. disclose forming the plurality of layers (156, 160, 164) by joining at least two layers. (Page 3 paragraph 42, Page 4 paragraph 62)
Regarding claim 49, De La Vega Sudan et al. disclose forming the plurality of layers (156, 160, 164) by joining at least three layers. (Page 3 paragraph 42, Page 4 paragraph 62)
Regarding claim 50, De La Vega Sudan et al. disclose the plurality of layers are configured to be joined using at least one of the following: tie. (Page 3 paragraph 42, Page 4 paragraph 62)
Regarding claim 51, De La Vega Sudan et al. disclose the plurality of layers (156, 160, 164) includes at least one intermediate layer (160) disposed between the inner layer (156) and the outer layer (164). (Figure 2 and Page 4 paragraph 62)
Regarding claim 52, De La Vega Sudan et al. disclose the self-supporting structure is formed using the plurality of layers in the top (202) and bottom (204) portions. (Figure 4 and Page 5 paragraph 63)
Regarding claim 54, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) includes at least one of the following layer materials: ethylene vinyl-alcohol. (Page 1 paragraph 9, Page 4 paragraph 62)
Regarding claim 55, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has a thickness in at least one of the following ranges: 70 micrometers to 100 micrometers. (Page 3 paragraph 49)
Regarding claim 58, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has an oxygen transmission rate of less than 3 cc/m2/day. (Page 3 paragraph 45)
Regarding claim 59, De La Vega Sudan et al. disclose at least one of the plurality of layers (156, 160, 164) has a water vapor transmission rate of less than 8 cc/m2/day. (Page 3 paragraph 45)
Regarding claim 62, the phrase “hermetic seal” is understood to mean a type of seal the prevents the passage of air.
Therefore, De La Vega Sudan et al. disclose the sealing mechanism (152) is a gas-tight sealing mechanism. (Page 2 paragraph 35, Page 4 paragraph 62)

Claims 26-33, 35, 41, 45-52, 54, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Berber et al. (2020/0324526).
Regarding claim 26, Berber et al. disclose a storage apparatus (60) comprising:
a top portion (62) having a top wall portion (see figure 7b below);
a bottom portion (64) having a bottom wall portion (see figure 7b below), 
wherein each of the top and bottom wall portions (see figure 7b below) including a plurality of layers (22, 24, 26), and
wherein the plurality of layers (22, 24, 26) includes at least an outer layer (22) and an inner layer (26); and
a sealing mechanism (66) for coupling the top (62) and bottom (64) portions to form a hermetically sealed interior portion,
wherein, upon coupling, the top (62) and bottom (64) portions form a self-supporting storage structure for hermetic storage of at least one commodity in the interior portion.
(Figure 3, 7b and Page 4 paragraph 54, Page 9 paragraph 96, 104)
[AltContent: textbox (Berber et al.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Wall Portion)][AltContent: textbox (Bottom Wall Portion)]
    PNG
    media_image2.png
    360
    484
    media_image2.png
    Greyscale

Regarding claim 27, Berber et al. disclose the top wall portion (62) and the bottom wall portion (64) are made from the same multilayer film (20”), thereby cause both the top wall portion (62) and the bottom wall portion (64) including a sealing mechanism (66). (Page 9 paragraph 104)
Therefore, Berber et al. is interpreted to disclose the sealing mechanism includes a first portion positioned in the top wall portion (see figure 7b above) and a second portion positioned in the bottom wall portion (see figure 7b above), wherein the first portion and second portion are configured to be coupled to enable the top (62) and bottom (64) portions to form the hermetically sealed interior portion.
Regarding claim 28, Berber et al. disclose the sealing mechanism (66) is positioned on top rim of the bottom portion (64). (Figure 7b)
Therefore, Berber et al. is interpreted to disclose the second portion of the sealing mechanism (66) is positioned at a predetermined height in the bottom wall portion (see figure 7b above).
Regarding claim 29, Berber et al. disclose the sealing mechanism is applied in a discontinuous pattern, the outer layer and inner layer are layers that are not between two other layers, and the sealing mechanism (66) is situated on the upper rim of the bottom portion (64). (Figure 7b and Page 3 paragraph 36, Page 5 paragraph 66)
Therefore, Berber et al. is interpreted to disclose the inner layer (26) is configured to contact the at least one commodity upon placement of the at least one commodity in the interior portion.
Regarding claim 30, Berber et al. disclose the plurality of layers (22, 24, 26) includes at least three layers. (Figure 3 and Page 4 paragraph 55)
Regarding claim 31, Berber et al. disclose the plurality of layers (22, 24, 26) are configured to be joined using at least one of the following: tie. (Page 4 paragraph 50, 55)
Regarding claim 32, Berber et al. disclose the plurality of layers (22, 24, 26) includes at least one intermediate layer (24) disposed between the inner layer (26) and the outer layer (22). (Figure 3 and Page 4 paragraph 55)
Regarding claim 33, Berber et al. disclose the self-supporting structure is formed using the plurality of layers (22, 24, 26) in the top (62) and bottom (64) portions. (Figure 7b and Page 9 paragraph 104)
Regarding claim 35, Berber et al. disclose at least one of the plurality of layers (22, 24, 26) includes at least one of the following layer materials: ethylene vinyl-alcohol. (Page 3 paragraph 32)
Regarding claim 41, Berber et al. disclose at least one of the plurality of layers (22, 24, 26) includes one of the following: a titanium dioxide. (Page 6 paragraph 73)
Regarding claim 45, Berber et al. disclose the at least one commodity is at least one dry commodity. (Page 9 paragraph 98)
Regarding claim 46, Berber et al. disclose a method comprising the steps of:
forming a top portion (62) having a top wall portion (see figure 7b above);
forming a bottom portion (64) having a bottom wall portion (see figure 7b above), 
wherein each of the top and bottom wall portions (see figure 7b below) being formed using a plurality of layers (22, 24, 26), and
wherein the plurality of layers (22, 24, 26) includes at least an outer layer (22) and an inner layer (26); and
forming a sealing mechanism (66) for coupling the top (62) and bottom (64) portions to form a hermetically sealed interior portion,
wherein the sealing mechanism (66) includes a first portion positioned in the top wall portion (see figure 7b above) and a second portion positioned in the bottom wall portion (see figure 7b above),
wherein the first and second portions are configured to be coupled to enable the top (62) and bottom (64) portions to form the hermetically sealed interior portion, and
wherein, upon coupling, the top (62) and bottom (64) portions form a self-supporting storage structure for hermetic storage of at least one commodity in the interior portion.
(Figure 3, 7b and Page 4 paragraph 54, Page 9 paragraph 96, 104)
The top wall portion (62) and the bottom wall portion (64) are made from the same multilayer film (20”), thereby cause both the top wall portion (62) and the bottom wall portion (64) including a sealing mechanism (66). (Page 9 paragraph 104)
Therefore, the sealing mechanism in interpreted to include a first portion positioned in the top wall portion (see figure 7b above) and a second portion positioned in the bottom wall portion (see figure 7b above), wherein the first portion and second portion are configured to be coupled to enable the top (62) and bottom (64) portions to form the hermetically sealed interior portion.
Regarding claim 47, Berber et al. disclose the sealing mechanism (66) is positioned on top rim of the bottom portion (64). (Figure 7b)
Therefore, Berber et al. is interpreted to disclose the second portion of the sealing mechanism (66) is positioned at a predetermined height in the bottom wall portion (see figure 7b above).
Regarding claim 48, Berber et al. disclose forming the plurality of layers (22, 24, 26) by joining at least two layers. (Figure 3 and Page 4 paragraph 55)
Regarding claim 49, Berber et al. disclose forming the plurality of layers (22, 24, 26) by joining at least three layers. (Figure 3 and Page 4 paragraph 55)
Regarding claim 50, Berber et al. disclose the plurality of layers (22, 24, 26) are configured to be joined using at least one of the following: tie. (Page 4 paragraph 50, 55)
Regarding claim 51, Berber et al. disclose the plurality of layers (22, 24, 26) includes at least one intermediate layer (24) disposed between the inner layer (26) and the outer layer (22). (Figure 3 and Page 4 paragraph 55)
Regarding claim 52, Berber et al. disclose the self-supporting structure is formed using the plurality of layers (22, 24, 26) in the top (62) and bottom (64) portions. (Figure 7b and Page 9 paragraph 104)
Regarding claim 54, Berber et al. disclose at least one of the plurality of layers (22, 24, 26) includes at least one of the following layer materials: ethylene vinyl-alcohol. (Page 3 paragraph 32)
Regarding claim 60, Berber et al. disclose at least one of the plurality of layers (22, 24, 26) includes one of the following: a titanium dioxide. (Page 6 paragraph 73)
Regarding claim 62, the phrase “hermetic seal” is understood to mean a type of seal the prevents the passage of air.
Therefore, Berber et al. disclose the sealing mechanism (66) is a gas-tight sealing mechanism. (Page 9 paragraph 96)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over reference De La Vega Sudan et al. (2020/0108987) as applied to claims 26 and 46 respectively, and further in view of reference Heydarpour et al. (5,911,665).
Regarding claim 34, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers having photosynthetically active radiation resistance.
Heydarpour et al. disclose a packaging comprising a layer of material including UV stabilizers and pigments, such as carbon black. (Column 8 lines 5-14)  Since the layer is disclosed to be black in color, the layer is interpreted to be fully capable of increasing opacity to photosynthetically active radiation resistance.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by incorporating the UV stabilizers and pigments as taught by Heydarpour et al., since column 8 lines 11-14 Heydarpour et al. states such a modification would help prevent exposure of the contents to light.
Regarding claim 53, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers having photosynthetically active radiation resistance.
Heydarpour et al. disclose a packaging comprising a layer of material including UV stabilizers and pigments, such as carbon black. (Column 8 lines 5-14)  Since the layer is disclosed to be black in color, the layer is interpreted to be fully capable of increasing opacity to photosynthetically active radiation resistance.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by incorporating the UV stabilizers and pigments as taught by Heydarpour et al., since column 8 lines 11-14 Heydarpour et al. states such a modification would help prevent exposure of the contents to light.

Claims 37 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over reference De La Vega Sudan et al. (2020/0108987) as applied to claims 26 and 46 respectively, and further in view of reference Inoue (4,856,650).
Regarding claim 37, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers has a weight of material in a range of 100 g/m2 to 300 g/m2.
Inoue discloses a packaging comprising a sheet material that weighs 5 to 300 g/m2. (Column 5 lines 9-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by having the multilayer material weigh between 5-300 g/m2 as taught by Inoue, since such a modification would provide the container with desired weight while still being able to retain the contents, thereby making the overall container more desirable.
Regarding claim 56, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers has a weight of material in a range of 100 g/m2 to 300 g/m2.
Inoue discloses a packaging comprising a sheet material that weighs 5 to 300 g/m2. (Column 5 lines 9-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by having the multilayer material weigh between 5-300 g/m2 as taught by Inoue, since such a modification would provide the container with desired weight while still being able to retain the contents, thereby making the overall container more desirable.

Claims 38 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over reference De La Vega Sudan et al. (2020/0108987) as applied to claims 26 and 46 respectively, and further in view of reference Akao (4,708,896).
Regarding claim 38, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers has a penetration resistance of at least 1000 g/m2.
Akao disclose a packaging material comprising high puncture strength. (Column 1 lines 15-23, Table 1)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by incorporating the high puncture strength as taught by Akao, since column 1 lines 19-23 of Akao states such a modification would prevent breakage during packaging and transportation.
However, De La Vega Sudan et al. modified by Akao do not explicitly disclose the penetration resistance of at least 1000 g/m2.
It would have been obvious to the person of ordinary skill in the art to have a penetration resistance of at least 1000 g/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The person of ordinary skill in the art would be motivated to have a penetration resistance of at least 1000 g/m2 because such a modification would provide sufficient penetration resistance while keeping the container light weight, thereby making the overall container more desirable.
Regarding claim 57, De La Vega Sudan et al. disclose the claimed invention as stated above but do not disclose at least one of the plurality of layers has a penetration resistance of at least 1000 g/m2.
Akao disclose a packaging material comprising high puncture strength. (Column 1 lines 15-23, Table 1)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the multilayer material of De La Vega Sudan et al. by incorporating the high puncture strength as taught by Akao, since column 1 lines 19-23 of Akao states such a modification would prevent breakage during packaging and transportation.
However, De La Vega Sudan et al. modified by Akao do not explicitly disclose the penetration resistance of at least 1000 g/m2.
It would have been obvious to the person of ordinary skill in the art to have a penetration resistance of at least 1000 g/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The person of ordinary skill in the art would be motivated to have a penetration resistance of at least 1000 g/m2 because such a modification would provide sufficient penetration resistance while keeping the container light weight, thereby making the overall container more desirable.

Claims 42 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over reference Berber et al. (2020/0324526) as applied to claims 26 and 46 respectively above, and further in view of reference Chu et al. (9,017,799).
Regarding claim 42, Berber et al. disclose the plurality of layers (22, 24, 26) includes a bulk layer. (Page 6 paragraph 71)
However, Berber et al. do not disclose the thickness of at least one layer is greater than a thickness of at least another layer.
Chu et al. disclose a multilayer material (101) comprising an outer layer that is a bulk layer (103), wherein the bulk layer (103) is 2 or more times thicker than the thickness of the other layers (113). (Figure 6 and Column 8 lines 58-64, Column 18 lines 12-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the plurality of layers of Berber et al. by incorporating the greater thickness of one layer as taught by Chu et al., since column 19 lines 30-32 of Chu et al. states such a modification would provide strength to the multilayer material.
Regarding claim 61, Berber et al. disclose the plurality of layers (22, 24, 26) includes a bulk layer. (Page 6 paragraph 71)
However, Berber et al. do not disclose the thickness of at least one layer is greater than a thickness of at least another layer.
Chu et al. disclose a multilayer material (101) comprising an outer layer that is a bulk layer (103), wherein the bulk layer (103) is 2 or more times thicker than the thickness of the other layers (113). (Figure 6 and Column 8 lines 58-64, Column 18 lines 12-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the plurality of layers of Berber et al. by incorporating the greater thickness of one layer as taught by Chu et al., since column 19 lines 30-32 of Chu et al. states such a modification would provide strength to the multilayer material.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over reference Berber et al. (2020/0324526) as applied to claim 26 above, and further in view of reference Villers et al. (8,528,305).
Regarding claim 44, Berber et al. disclose the size of the package can be any size, including a bulk container. (Page 9 paragraph 103)  This also implies that the package any store any amount of commodity.
However, Berber et al. do not disclose the interior portion is configured to store between 1 tonnes to 1000 tonnes of the at least one commodity.
Villers et al. disclose a hermetic storage container (10) configured to store between 10kg to 2000kg of commodity. (Column 3 lines 16-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Berber et al. by having the apparatus configured to store between 10kg to 2000kg of commodity as taught by Villers et al., since it column 2 lines 29-33 of Villers et al. states such a modification would allow the fulfill the need to store large quantities of commodity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 6, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731